Citation Nr: 0829719	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran was afforded a travel Board hearing in April 
2006.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

This matter was last before the Board in August 2007 when it 
was remanded for further development.  

In a March 2008 statement, the veteran submitted claims for 
entitlement to service connection for hypertension and a skin 
condition, both claimed as due to herbicide exposure.  Those 
claims are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

In the August 2007 remand, the AMC/RO was instructed to 
obtain a medical opinion that addressed the impact that the 
veteran's service-connected PTSD had on his ability to secure 
or follow a substantially gainful occupation (emphasis 
added).  In February 2008, the veteran was afforded a VA 
examination and the examiner referred to the effect of the 
veteran's PTSD symptoms on "all employment."  That is not 
the appropriate standard prescribed by the Board in its 
August 2007 remand.  Accordingly, the Board must remand this 
case for an addendum to the February 2008 opinion to ensure 
compliance with its August 2007 remand.  

In May 2008, subsequent to the last Supplemental Statement of 
the Case (SSOC), the veteran submitted a letter from a VA 
psychiatrist pertaining to the severity of his PTSD and its 
effect on employment.  The veteran did not submit a waiver of 
initial RO review with this evidence.  Pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304.  Thus, while on 
remand, the RO must review this evidence and, if the claim 
remains denied, include such evidence in a SSOC.  

The letter from the veteran's treating psychiatrist noted 
that aggressive treatment was being continued.  It's possible 
that there may be outstanding pertinent VA treatment records.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, VA has a duty to 
seek these records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.

2.  Thereafter, refer the claims folder to 
the examiner who performed the February 
2008 psychiatric examination (if 
available), or another appropriate 
physician, to obtain an addendum opinion 
as to the impact of PTSD on the veteran's 
ability to secure or follow a 
substantially gainful occupation, 
distinguishing to the extent feasible, the 
relative impact of any non-service-
connected mental symptomatology, with any 
opinion offered including a complete 
explanation.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a SSOC and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


